Name: Council Regulation (EEC) No 1578/83 of 14 June 1983 fixing the amounts of aid for fibre flax and hemp and the amounts withheld to finance measures to promote the use of flax fibre for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6. 83 Official Journal of the European Communities No L 163/ 19 COUNCIL REGULATION (EEC) No 1578/83 of 14 June 1983 fixing the amounts of aid for fibre flax and hemp and the amounts withheld to finance measures to promote the use of flax fibre for the 1983/84 marketing year Whereas the second subparagraph of Article 2 (2) of Regulation (EEC) No 1423/82 provides that, for marketing years subsequent to the 1982/83 market ­ ing year, the portion of aid for financing Com ­ munity measures to encourage the use of fibre flax is to be fixed at the time when the aid is fixed for the marketing year in question ; whereas it is to be fixed in the light of trends on the market in flax, the amount of the aid for flax and the cost of the measures to be introduced ; Whereas Article 68 of the 1979 Act of Accession lays down the criteria for fixing the amount of aid for fibre flax and for hemp in Greece ; Whereas application of the abovementioned criteria entails fixing the amount of the aid and the part of the aid intended for financing measures to promote the use of flax fibre at the level mentioned below, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organ ­ ization of the market in flax and hemp ( ¢), as last amended by Regulation (EEC) No 1430/82 (2), and in particular Article 4 (3) thereof, Having regard to Council Regulation (EEC) No 1423/82 of 18 May 1982 concerning measures to promote the use of flax fibre for the marketing years from 1982/83 to 1986/87 (3 ), and in particular the second subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commis ­ sion (4), Having regard to the opinion of the European Parliament (5), Having regard to the opinion of the Economic and Social Committee (6), Whereas Article 4 of Regulation (EEC) No 1308/70 provides that the amount of aid for flax grown mainly for fibre and for hemp grown in the Com ­ munity shall be fixed annually ; Whereas , in accordance with Article 4 (2) of that Regulation, this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume of production required in the Community and the amount that can be mar ­ keted ; whereas it must be fixed , taking into account the price for flax and hemp fibres and seeds on the world market, the price for other competing natural products and the guide price for linseed ; HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the aid provided for in Article 4 of Regulation (EEC) No 1308/70 shall be : (a) as regards flax :  1 18,37 ECU per hectare for Greece,  355,12 ECU per hectare for the other Mem ­ ber States ; (b) as regards hemp :  107,5 1 ECU per hectare for Greece ,  322,52 ECU per hectare for the other Mem ­ ber States . (  ) OJ No L 146,4. 7 . 1970, p. 1 . ( 2) OJ No L 162, 12 . 6 . 1982, p. 27 . H OJ No L 162, 12 . 6 . 1982, p. 19 . (4) OJ No C 32, 7 . 2 . 1983 , p. 23 . Article 2 For the 1983/84 marketing year, the following por ­ tions of the aid for flax shall be used to finance the (5) OJ No C 96, 1 1 . 4 . 1983 , p . 47 . (0) OJ No C 81 , 24 . 3 . 1983 , p . 6 . No L 163/20 Official Journal of the European Communities 22 . 6 . 83 measures to promote the use of flax fibre referred to in Article 1 of Regulation (EEC) No 1423/82 :  for Greece : 7,69 ECU per hectare,  for the other Member States : 23,08 ECU per hectare . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE